 Case 2:20-cv-09494-DSF-KS Document 9 Filed 11/23/20 Page 1 of 2 PageJS-6
                                                                      ID #:28




1
2
3
                             UNITED STATES DISTRICT COURT
4
                            CENTRAL DISTRICT OF CALIFORNIA
5
6
7 WAYNE KRAMER,                                          CASE NO: 2:20-cv-09494 DSF (KSx)
                                                         Assigned to the Hon. Dale S. Fischer
8                          Plaintiff,
9                                                        STIPULATED ORDER OF
                      v.                                 DISMISSAL
10
11 NO ON 23 – STOP THE DANGEROUS
   & COSTLY DIALYSIS PROPOSITION, Action Filed:                           October 16, 2020
12 A COALITION OF DIALYSIS
13 PROVIDERS, NURSES, DOCTORS,
   AND PATIENTS; THOMAS
14 HILTACHK; ASHLEE TITUS; NATHAN
15 ELIAS; JEREMY VAN HASELEN;
   DAVITA; FRESENIUS MEDICAL
16 CARE AG AND CO; FRESENIUS
17 MEDICAL CARE NORTH AMERICA
   HOLDINGS LIMITED PARTNERSHIP;
18 TARGET ENTERPRISES LLC; BASK
19 DIGITAL MEDIA LLC; WINNER &
   MANDABACH CAMPAIGNS; CHRIS
20 MOTTOLA CONSULTING INC; CARL
21 COSTAS PRODUCTIONS; and JANET
   GROSS,
22
23                         Defendants.
24         This cause coming to be heard by request of the Plaintiff and Defendant No On
25
     23, et al., pursuant to settlement, and the Court being fully advised in the premises,
26
27         IT IS HEREBY ORDERED THAT:
28         1.     The above captioned case is hereby dismissed with prejudice;
                                                    -1-
                                        STIPULATED ORDER OF DISMISSAL
 Case 2:20-cv-09494-DSF-KS Document 9 Filed 11/23/20 Page 2 of 2 Page ID #:29




1         2.    This Court shall retain jurisdiction of this matter solely for the purposes
2
                of enforcing the terms of the settlement agreement between Plaintiff and
3
                No On 23, et al., dated November 13, 2020; and
4
5         3.    Each party to the settlement agreement shall be responsible for its own
6
                costs and attorneys’ fees in connection with the above-captioned case.
7
8
9         IT IS SO ORDERED.
10
     Dated: November 23, 2020              By:
11                                                The Honorable Dale S. Fischer
12                                                United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                  STIPULATED ORDER OF DISMISSAL
